Exhibit 10.3

DDI CORP.

2011 STOCK INCENTIVE PLAN

 

 

Restricted Stock Unit Award Agreement: Executives

 

Award No.       2011-        

 

 

You are hereby awarded Restricted Share Units (the “RSUs”) subject to the terms
and conditions set forth in this Restricted Share Unit Award Agreement (the
“Award Agreement” or “Award”) and in DDi Corp. 2011 Stock Incentive Plan (the
“Plan”). A copy of the Plan is is included in the Prospectus that has been
provided to you with this Award Agreement. Terms beginning with initial capital
letters within this Agreement have the special meaning defined in the Plan (or
in this Award Agreement, if defined herein).

This Award is conditioned on your execution of this Award Agreement within
twenty (20) days after the Grant Date specified in Section 1 below. By executing
this Award Agreement, you will be irrevocably agreeing that all of your rights
under this Award will be determined solely and exclusively by reference to the
terms and conditions of the Plan, subject to the provisions set forth below. As
a result, you should not execute this Award Agreement until you have
(i) carefully considered the terms and conditions of the Plan and this Award
(including all of the attached Exhibits), and (ii) consulted with your personal
legal and tax advisors about all of these documents.

 

1. Specific Terms. Your RSUs have the following terms:

 

Name of Participant   

Number of Shares

Subject to Award

  

Purchase Price per

Share (if applicable)

   Not applicable. Grant Date                     , 20    . Vesting    Your
Award will vest with respect to one-third (1/3) of the number of Shares
designated above on each the first three annual anniversary dates (each a
“Vesting Date”) of the Grant Date, provided that your Continuous Service has not
ended before the particular Vesting Date (subject to the terms of any employment
agreement between you and the Company). Accelerated Vesting    You will become
100% vested in this Award if (i) your Continuous Service ends due to your death
or your Disability, or (ii) in the event of a Change in Control.



--------------------------------------------------------------------------------

Deferral Elections         Allowed, through an election using the form attached
as Exhibit A.

Recapture and

Recoupment

  

¨       Section 14 of the Plan shall apply re Termination, Rescission, and
Recapture of this Award.

 

¨       Section 15 shall apply re Recoupment of this Award.

 

2. Termination of Continuous Service. Subject to the terms of any employment
agreement between you and the Company (and/or any Affiliate) that is in effect
when your Continuous Service terminates, this Award shall be canceled and become
automatically null and void immediately after termination of your Continuous
Service for any reason, but only to the extent you have not become vested,
pursuant to terms of Section 1 above, on or before your Continuous Service ends.

 

3. Satisfaction of Vesting Restrictions. No Shares will be issued before you
complete the requirements that are necessary for you to vest in the Shares
underlying your RSUs. As soon as practicable after the later of (i) the date on
which your RSUs vest in whole or in part, or (ii) the distribution date or dates
set forth in your deferral and distribution election forms (if allowed under
Section 1 and made by you), the Company will issue to you or your
duly-authorized transferee, free from vesting restrictions (but subject to such
legends as the Company determines to be appropriate), one Share for each vested
RSU with such number of Shares issued to you being reduced by a number of Shares
having a fair market value equal to the sum of the par value per Share issued
(as payment thereof) plus the minimum statutory tax withholding required in
connection with the vesting of your RSUs, and with cash being withheld from your
pay for any additional withholding and employment taxes that applicable tax laws
may require. Certificates shall not be delivered to you unless all applicable
employment and tax-withholding obligations have been satisfied.

 

4. Dividends. You shall have Dividend Equivalent Rights with respect to this
Award, and Section 10 of the Plan shall accordingly determine your right to
collect any cash dividends or Share dividends that are declared and paid to the
holders of Shares between the Grant Date and each vesting or deferred settlement
date upon which you are entitled to receive Shares to settle this Award. To the
extent that your Continuous Service ends before full vesting of the RSUs subject
to this Award, you will forfeit all cash and Share-based dividends that are
attributable to all of your non-vested RSUs.

 

5. Designation of Beneficiary. Notwithstanding anything to the contrary
contained herein or in the Plan, following the execution of this Award
Agreement, you may expressly designate a death beneficiary (the “Beneficiary”)
to your interest, if any, in this Award and any underlying Shares. You shall
designate the Beneficiary by completing and executing a designation of
beneficiary agreement substantially in the form attached hereto as Exhibit B
(the “Designation of Death Beneficiary”) and delivering an executed copy of the
Designation of Beneficiary to the Company. To the extent you do not duly
designate a beneficiary who survives you, your estate will automatically be your
beneficiary.



--------------------------------------------------------------------------------

6. Restrictions on Transfer of Award. Your rights under this Award Agreement may
not be sold, pledged, or otherwise transferred without the prior written consent
of the Committee.

 

7. Taxes. Except to the extent otherwise specifically provided in an employment
or consulting agreement between you and the Company, by signing this Award
Agreement, you acknowledge that you shall be solely responsible for the
satisfaction of any applicable taxes that may arise pursuant to this Award
(including taxes arising under Code Section 409A (regarding deferred
compensation) or 4999 (regarding golden parachute excise taxes), and that
neither the Company nor the Committee shall have any obligation whatsoever to
pay such taxes or to otherwise indemnify or hold you harmless from any or all of
such taxes. The Committee shall have the sole discretion to interpret the
requirements of the Code, including Section 409A, for purposes of the Plan and
this Award Agreement.

 

8. Not a Contract of Employment. By executing this Award Agreement you
acknowledge and agree that (i) nothing in this Award Agreement or the Plan
confers on you any right to continue an employment, service or consulting
relationship with the Company, nor shall it affect in any way your right or the
Company’s right to terminate your employment, service, or consulting
relationship at any time, with or without Cause; and (ii) the Company would not
have granted this Award to you but for these acknowledgements and agreements.

 

9. Investment Purposes. By executing this Award, you represent and warrant to
the Company that any Shares issued to you pursuant to your RSUs will be for
investment for your own account and not with a view to, for resale in connection
with, or with an intent of participating directly or indirectly in, any
distribution of such Shares within the meaning of the Securities Act of 1933, as
amended.

 

10. Securities Law Restrictions. By executing this Award Agreement you
acknowledge that you have received a copy of the Prospectus describing the Plan.
Regardless of whether the offering and sale of Shares under the Plan have been
registered under the Securities Act of 1933, as amended (the “Securities Act”),
or have been registered or qualified under the securities laws of any state, the
Company at its discretion may impose restrictions upon the sale, pledge or other
transfer of such Shares (including the placement of appropriate legends on stock
certificates or the imposition of stop-transfer instructions) if, in the
judgment of the Company, such restrictions are necessary or desirable in order
to achieve compliance with the Securities Act or the securities laws of any
state or any other law or to enforce the intent of this Award.

 

11. Headings. Section and other headings contained in this Award Agreement are
for reference purposes only and are not intended to describe, interpret, define
or limit the scope or intent of this Award Agreement or any provision hereof.

 

12. Severability. Every provision of this Award Agreement and of the Plan is
intended to be severable. If any term hereof is illegal or invalid for any
reason, such illegality or invalidity shall not affect the validity or legality
of the remaining terms of this Award Agreement.



--------------------------------------------------------------------------------

13. Counterparts. This Award Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument.

 

14. Notices. Any notice or communication required or permitted by any provision
of this Award Agreement to be given to you shall be in writing and shall be
delivered electronically, personally, or sent by mail, addressed to you at the
last address that the Company had for you on its records. Each party may, from
time to time, by notice to the other party hereto, specify a new address for
delivery of notices relating to this Award Agreement. Any such notice shall be
deemed to be given as of the date such notice is personally or electronically
delivered or properly mailed.

 

15. Binding Effect. Except as otherwise provided in this Award Agreement or in
the Plan, every covenant, term, and provision of this Award Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, legatees, legal representatives, successors, transferees, and assigns.

 

16. Modifications. This Award Agreement may be modified or amended at any time,
in accordance with Section 18 of the Plan and provided that you must consent in
writing to any modification that adversely and materially affects any rights or
obligations under this Award Agreement.

 

17. Plan Governs. By signing this Award Agreement, you acknowledge that you have
received a copy of the Plan and that your Award Agreement is subject to all the
provisions contained in the Plan, the provisions of which are made a part of
this Award Agreement and your Award is subject to all interpretations,
amendments, rules and regulations which from time to time may be promulgated and
adopted pursuant to the Plan. In the event of a conflict between the provisions
of this Award Agreement and those of the Plan, the provisions of the Plan shall
control.

 

18. Governing Law. The laws of the State of Delaware shall govern the validity
of this Award Agreement, the construction of its terms, and the interpretation
of the rights and duties of the parties hereto.

BY YOUR SIGNATURE BELOW, along with the signature of the Company’s
representative, you and the Company agree that this Award is made under and
governed by the terms and conditions of this Award Agreement and the Plan.

 

DDI CORP. By:  

 

  Name:   Title: PARTICIPANT The undersigned Participant hereby accepts the
terms of this Award Agreement and the Plan.

Signature:  

 

Printed Name of Participant:  

 



--------------------------------------------------------------------------------

Exhibit A

DDI CORP.

2011 STOCK INCENTIVE PLAN

 

 

Deferral and Distribution Election

(if allowed under Section 1 of the RSU Award Agreement)

 

 

DEFERRAL AND DISTRIBUTION ELECTION (the “Election”), made this      day of
        ,         , by me, as the undersigned participant in the
above-referenced plan (the “Plan”) that is sponsored by DDi Corp. (the
“Company”).

WHEREAS, I have received an Award of RSUs pursuant to an Award Agreement dated
             , 2011 (my “2011 RSU Award”) that permits me to make a deferral
election pursuant to Section 7(e) of the Plan, and I desire to make such an
election subject to the terms and conditions hereof.

NOW, THEREFORE, I hereby elect as follows, and the Company agrees to be bound by
the terms of my elections herein effective immediately, provided that, within 30
days after the Grant Date set forth in my 2011 RSU Award, I provide an executive
officer of the Company (other than myself) with an original copy of my completed
and fully-executed Election herein:

1. Defined Terms. Terms beginning with initial capital letters within this
Election have the special meaning defined in the Plan or my 2011 RSU Award (or
in this Election for definitions set forth herein).

 

2. Provisions Incorporated by Reference. The terms of my 2011 RSU Award are
incorporated herein by reference.

3. Term of Election. This Election and the provisions of my 2011 RSU Award and
the Plan constitute the entire agreement between me and the Company regarding
this matter, and will continue in full force and effect until and unless I
execute a superseding distribution election pursuant to Section 8(c)(ii) of the
Plan.

4. RSUs being Deferred. I hereby elect to defer the receipt of                 
percent (    %) of the Shares that would otherwise be transferred to me more
than 12 months after the date of this deferral election (or upon my earlier
death). I understand and recognize that pursuant to this Election, the Company
agrees to credit me on its books and records with DSUs pursuant to the terms and
conditions of Section 8 of the Plan.

5. Settlement of DSUs. The Company agrees to settle my DSUs through issuing
unrestricted Shares (with cash being paid in lieu of fractional Shares) in
accordance with the earliest to occur of the events determined pursuant to my
elections in the following schedule:



--------------------------------------------------------------------------------

Event

  

Form of Distribution

  

Time of Distribution

    My Death    ¨      One lump sum distribution.    ¨      As soon as
practicable.    ¨      Substantially equal annual payments over a period of     
years (up to 10).    ¨      The next January 1st.            ¨     
Other:                         My Disability    ¨      One lump sum
distribution.    ¨      As soon as practicable.    ¨      Substantially equal
annual payments over a period of      years (up to 10).    ¨      The next
January 1st.            ¨      Other:                    

    My Other

Separation from

Service

   ¨      One lump sum distribution.    ¨      As soon as practicable.    ¨     
Substantially equal annual payments over a period of      years (up to 10).    ¨
     The next January 1st.            ¨      Other:                    

    Change in

Control

   ¨      One lump sum distribution.    ¨      As soon as practicable.    ¨     
Substantially equal annual payments over a period of      years (up to 10).    ¨
     The next January 1st.            ¨      Other:                    

    Specified

Date

   ¨      One lump sum distribution.    Date:                 ,         ¨     
Substantially equal annual payments over a period of      years (up to 10).   
    

Note: the term “Separation from Service” means the first to occur of a
termination of your Continuous Service, or your “separation from service” within
the meaning of Code Section 409A and associated rulings and regulations (with
such separation being presumed to occur if based on a 50% or more reduction in
your service, as determined thereunder).

6. Taxes. By signing this Election, you acknowledge that you shall be solely
responsible for the satisfaction of any taxes that may arise pursuant to this
Award (including taxes arising under Sections 409A or 4999 of the Code), and
that neither the Company nor any of its officers, directors, employees, or other
service providers shall have any obligation whatsoever to pay such taxes or to
otherwise indemnify or hold you harmless from any or all of such taxes.

The Committee shall nevertheless have the discretion (i) to condition any
issuance of Shares on my satisfaction of applicable employment and withholding
taxes; and (ii) to unilaterally interpret this Election in any manner that
(i) conforms with the requirements of Section 409A of the Code, (ii) that
modifies or voids any election of mine to the extent it would violate
Section 409A of the Code, and (iii) for any distribution election that would
violate Section 409A of the Code, that defers distributions pursuant hereto
until the earliest to occur of a distribution event that is allowable under
Section 409A of the Code or any distribution event that is both allowable under
Section 409A of the Code and is duly elected by me.



--------------------------------------------------------------------------------

7. Effect of This Election. I recognize and agree that the Company will honor
the terms and conditions of this Election, subject to any provisions of the Plan
or my 2011 RSU Award that are not patently inconsistent herewith.

IN WITNESS WHEREOF, I have made this election on the day and year first
above-written.

 

PARTICIPANT My Signature:  

 

My Printed Name:  

 



--------------------------------------------------------------------------------

Exhibit B

DDI CORP.

2011 STOCK INCENTIVE PLAN

 

 

Designation of Death Beneficiary

 

 

In connection with the Awards designated below that I have received pursuant to
the Plan, I hereby designate the person specified below as the beneficiary upon
my death of my interest in such Awards. This designation shall remain in effect
until revoked in writing by me.

 

Name of Beneficiary:  

 

  Address:  

 

   

 

   

 

  Social Security No.:  

 

 

This beneficiary designation relates to any and all of my rights under the
following Award or Awards:

¨ any Award that I have received or ever receive under the Plan.

¨ the                      Award that I received pursuant to an award agreement
dated                  ,     between myself and the Company.

I understand that this designation operates to entitle the above named
beneficiary, in the event of my death, to any and all of my rights under the
Award(s) designated above from the date this form is delivered to the Company
until such date as this designation is revoked in writing by me, including by
delivery to the Company of a written designation of beneficiary executed by me
on a later date.

 

Date:  

 

By:  

 

  Name of Participant

 

Sworn to before me this

     day of             , 20    

 

 

Notary Public

County of     State of    